t c summary opinion united_states tax_court stacey lynn cody petitioner and michael patrick cody commissioner of internal revenue respondent intervenor v docket no 11048-09s filed date jamie a rozzi and adam c losey for petitioner michael patrick cody pro_se christopher a pavilonis for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to 1unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to underpayments of federal_income_tax reported on joint federal_income_tax returns filed for and background petitioner and intervenor were married in together they have three children petitioner sustained back injuries and permanent nerve damage from an automobile accident in she has been disabled since the accident and unable to work petitioner has suffered from chronic pain that has become more severe since the injuries sustained in petitioner received dollar_figure in settlement of her claim for damages resulting from the accident intervenor was a self-employed mortgage broker and received commissions from f s mortgage corp and avalar florida real_estate during the years at issue while the economy and real_estate market were on the rise intervenor was able to 2petitioner received approximately dollar_figure of the settlement proceeds after attorney’s fees no evidence was presented as to the date of receipt of the funds petitioner credibly testified that the proceeds from the settlement were fully expended to purchase the marital home for family necessities and on trips taken by intervenor earn sufficient income to meet the family’s needs petitioner and intervenor shared a joint checking account into which petitioner’s social_security check sec_3 and intervenor’s business income were deposited petitioner had access to the checking account and routinely wrote checks from the account for household expenses petitioner and intervenor’s marriage was not stable petitioner moved out of the marital home with the children on more than one occasion after each departure petitioner and the children returned to the marital home at some point during the marriage intervenor was charged with misdemeanor domestic assault near the end of the marriage petitioner and intervenor began to experience financial difficulty petitioner became aware that the amount of intervenor’s income was decreasing they received foreclosure documents for the marital home dated date on date petitioner permanently separated from intervenor petitioner and intervenor eventually divorced on date 3petitioner’s checks were referred to only as social_security checks the court assumes that petitioner’s checks were social_security disability checks 4a document stating the charge and listing intervenor as the defendant was entered into evidence there was no date on the document petitioner and intervenor’s divorce was conducted through mediation as a result of the mediation petitioner and intervenor agreed to each be responsible for percent of any joint tax_liability also intervenor agreed to pay petitioner a lump sum of dollar_figure for child_support with a continuing monthly obligation there was no amount designated for alimony as of the time of trial petitioner as the custodial_parent supported herself and the three children on her social_security income petitioner received dollar_figure a month for herself and dollar_figure a month for each child petitioner’s expenses exceeded her income by approximately dollar_figure a month when petitioner ran out of money each month she visited a food bank to provide meals for her children at the time of trial intervenor was in arrears on child_support payments he had not paid the dollar_figure ordered by the final judgment of divorce and was behind approximately a payment and a half on his monthly obligations petitioner and intervenor initially did not file federal_income_tax returns for the year sec_2002 and respondent prepared substitutes for returns sfrs for each of 5the agreed amount of intervenor’s monthly child_support obligation is between dollar_figure and dollar_figure 6the commissioner shall make returns from his own knowledge or other information for any individual who fails to make any return required by any internal revenue law or regulation see continued the tax years at issue for intervenor and intervenor was sent a notice_of_deficiency intervenor did not respond to the notice and taxes and additions to tax of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively were assessed against intervenor after the assessments intervenor prepared joint federal_income_tax returns for all of the years at issue intervenor contacted petitioner and asked that she execute those joint returns because she was afraid to meet intervenor alone petitioner accompanied by her adult niece met with intervenor in a parking lot to sign the returns petitioner signed the returns without reviewing them on date the returns reported tax_liabilities due of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively on date intervenor filed for chapter bankruptcy petitioner was aware of intervenor’s plans to file for bankruptcy respondent received the signed joint returns on date no remittance accompanied the joint returns respondent accepted the joint returns as filed by petitioner and intervenor assessed the joint tax_liabilities from those returns and abated the assessments against intervenor that were continued sec_6020 7all amounts are rounded to the nearest dollar based upon the sfrs the assessments from the joint returns remain unpaid petitioner filed form_8857 request for innocent spouse relief in date for all of the tax years at issue petitioner’s stated reasons for requesting relief included economic hardship spousal abuse and mental or physical health problems petitioner’s initial request for innocent spouse relief was denied in date and petitioner had a telephone conference with the appeals_office in date to discuss whether she qualified for innocent spouse relief the appeals_office determined that petitioner was ineligible for innocent spouse relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid liability or to one who has a deficiency or any portion of either sec_6015 sec_1_6015-4 income_tax regs petitioner’s petition for innocent spouse relief is a stand alone petition under sec_6015 because she did not receive a statutory_notice_of_deficiency for the years at issue except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 innocent spouse relief rule a 119_tc_306 affd 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under that subsection the applicable_provision is found in revproc_2003_61 2003_2_cb_296 8petitioner is not entitled to relief under sec_6015 or c because she has underpayments of tax revproc_2003_61 sec_4 c b pincite sets forth threshold requirements the commissioner will consider before granting a request for relief under sec_6015 all requesting spouses must meet seven threshold requirements the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the internal revenue service’s irs first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return id this court employs those factors when reviewing the commissioner’s denial 120_tc_137 see also schultz v commissioner tcmemo_2010_233 we find as did respondent during the appeals process that petitioner satisfies the seven threshold requirements for innocent spouse relief where the requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability if the requesting spouse can prove that he or she was no longer married to or legally_separated from the nonrequesting spouse on the date of the request for relief had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and will suffer economic hardship relief will ordinarily be granted revproc_2003_61 sec_4 c b pincite as we will discuss below petitioner had knowledge or reason to know that intervenor would not pay the income_tax_liability and is therefore not eligible for relief under revproc_2003_61 sec_4 where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court’s analysis with respect to the nonexhaustive list of factors in revproc_2003_61 sec_4 is discussed below i marital status the irs will take into consideration whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite we look to petitioner’s marital status at the time of trial in applying de novo review see wilson v commissioner tcmemo_2010_134 at the time of trial petitioner was divorced this factor weighs in favor of relief see id see also mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief under rev_proc ii economic hardship the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_ to determine economic hardship the irs will use the factors provided in sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 a ii citing revproc_2003_61 sec_4 c the pertinent factors here are petitioner’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing including utilities homeowner’s insurance homeowner’s association dues and the like medical_expenses including health insurance transportation and current tax_payments including federal state and local the cost of living in the geographic area in which petitioner resides and any other factor that petitioner claims bears on economic hardship see sec_301_6343-1 proced admin regs petitioner is disabled and has not worked since her automobile accident in at the time of trial petitioner had custody of her three children petitioner’s income including child_support is approximately dollar_figure below the national and local standards for expenses see internal_revenue_manual pt exhibit date intervenor was behind on child_support by one and one-half payments reducing petitioner’s income by approximately dollar_figure for those months given petitioner’s disability and financial standing at the time of trial we find that the factor of economic hardship weighs in favor of granting relief iii knowledge or reason to know in an underpayment case the pertinent question is whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the income_tax_liability merendino v commissioner tcmemo_2006_2 typically in the case of a reported but unpaid tax_liability the relevant knowledge is that the tax would not be paid when the return was signed revproc_2003_61 sec_4 a iii a c b pincite in determining whether the requesting spouse had reason to know the following factors are used the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels revproc_2003_61 sec_4 a iii c c b pincite a taxpayer who signs a return is generally charged with constructive knowledge of its contents 992_f2d_1256 2d cir affg tcmemo_1992_228 petitioner has some college education though she is not trained in finance business or taxation petitioner testified that although she does not have any technical education in taxation she is aware that taxes have to be paid on income 9no evidence was presented that intervenor was explicitly deceitful or evasive about the returns or the tax_liability the court notes that intervenor’s explanation to petitioner was that the returns had to be signed to keep the marital home out of foreclosure and that the couple met in a parking lot to sign the returns petitioner was not involved with intervenor’s business activities that created the tax_liabilities but she was involved in the couple’s household financial matters because she paid the couple’s bills from their joint checking account petitioner did not have any lavish or unusual expenditures petitioner argues that she was unaware that the couple had any_tax liabilities for the years at issue petitioner was aware of a decline in the household’s income as the real_estate market had weakened and intervenor brought home less and less income petitioner was aware that the marital home was in foreclosure because she and intervenor could not make the mortgage payments we note that petitioner was aware when she signed the returns of intervenor’s plan to file for bankruptcy petitioner also signed the returns without reviewing them see id given petitioner’s understanding of intervenor’s financial and employment situation her knowledge that the marital home was in foreclosure and her lack of review of the returns before signing them the court concludes that petitioner knew or had reason to know that the tax_liabilities would not be paid when the returns were fileddollar_figure this factor weighs against granting relief iv nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv c b pincite after the joint returns were signed and filed with the irs petitioner and intervenor each agreed as part of the divorce mediation to be liable for percent of any_tax liability thus it is clear that intervenor had a legal_obligation to pay at least one-half of the outstanding federal_income_tax liabilities this factor the nonrequesting spouse’s legal_obligation will not weigh in favor of relief if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability id we have found that petitioner knew or had reason to know that intervenor would not pay the tax_liabilities in our discussion supra we reviewed the facts and circumstances that led us to this conclusion our conclusion holds accordingly this factor weighs against granting relief 10although we find below that petitioner was abused by intervenor there was not enough evidence presented for the court to find there was a history of abuse to mitigate petitioner’s knowledge or reason to know that intervenor would not pay the tax_liabilities see revproc_2003_61 sec_4 b i 2003_2_cb_296 v significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability id sec_4 a v c b pincite respondent has not argued and there is no evidence indicating that petitioner received a significant benefit as a result of the unpaid liabilities therefore the court concludes that this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 lack of significant benefit weighs in favor of relief under rev_proc vi compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good-faith effort to comply with the federal tax laws in the succeeding years see revproc_2003_61 sec_4 a vi c b pincite petitioner has filed all required federal_income_tax returns since her separation and divorce from intervenor we conclude petitioner has made a good-faith attempt to comply with federal tax laws this factor weighs in favor of granting relief vii abuse and mental or physical health abuse and mental or physical health are factors that if present will weigh in favor of relief but will not weigh against relief if not present see id sec_4 b c b pincite when examining the requesting spouse’s mental or physical health at the time of the signing of the returns or the request for relief the nature extent and duration of his or her illness will be taken into account id a abuse in seeking relief petitioner claimed on her form_8857 that she had been abused petitioner and ms sweet petitioner’s mother testified that intervenor abused both petitioner and the couple’s son intervenor denied all allegations of abuse mr nurnberger intervenor’s employer testified that he had known intervenor and petitioner since had been in social situations with them and had never seen intervenor be abusive towards any of intervenor’s family members while the testimony of the witnesses does little more than present contradictory viewpoints two facts seem to rise above the fray the first is that petitioner was afraid to meet intervenor alone when it came time to sign the returns petitioner asked her adult niece to accompany her on that errand the second is that there is one documented charge of misdemeanor domestic assault against intervenor we find that there was evidence of abuse against petitioner this factor weighs in favor of granting relief b mental or physical health petitioner presented evidence that she suffered from depression and anxiety and that she had prescription medication for treatment of her mental health we have no reason to question petitioner’s need of this medication at the time of trial petitioner was also disabled by injuries from an automobile accident in the injuries and associated pain appear to be chronic petitioner’s mental and physical health at the time of trial weigh in favor of granting relief conclusion upon examination of the factors only knowledge or reason to know and the nonrequesting spouse’s legal_obligation weigh against granting relief when these two factors are balanced against the factors of petitioner’s mental and physical health her economic hardship and the abuse she suffered the factors weigh in favor of granting petitioner relief we have considered all of the parties’ arguments and to the extent not addressed herein we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
